

	

		II

		109th CONGRESS

		1st Session

		S. 73

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To promote food safety and to protect the animal feed

		  supply from bovine spongiform encephalopathy.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Animal Feed Protection Act of

			 2005.

		

			2.

			Definitions

			In this Act:

			

				(1)

				BSE

				The term BSE means bovine spongiform

			 encephalopathy.

			

				(2)

				Covered article

				

					(A)

					In general

					The term covered article means—

					

						(i)

						feed for an animal;

					

						(ii)

						a nutritional supplement for an animal;

					

						(iii)

						medicine for an animal; and

					

						(iv)

						any other article of a kind that is ordinarily ingested,

			 implanted, or otherwise taken into an animal.

					

					(B)

					Exclusions

					The term covered article does not include—

					

						(i)

						an unprocessed agricultural commodity that is readily

			 identifiable as nonanimal in origin, such as a vegetable, grain, or nut;

					

						(ii)

						an article described in subparagraph (A) that, based on

			 compelling scientific evidence, the Secretary determines does not pose a risk

			 of transmitting prion disease; or

					

						(iii)

						an article regulated by the Secretary that, as determined by the

			 Secretary—

						

							(I)

							poses a minimal risk of carrying prion disease; and

						

							(II)

							is necessary to protect animal health or public health.

						

				(3)

				Specified risk material

				

					(A)

					In general

					The term specified risk material means—

					

						(i)

						the skull, brain, trigeminal ganglia, eyes, tonsils, spinal cord,

			 vertebral column, or dorsal root ganglia of—

						

							(I)

							cattle and bison 30 months of age and older; or

						

							(II)

							sheep, goats, deer, and elk 12 months of age and older;

						

						(ii)

						the intestinal tract of a ruminant of any age; and

					

						(iii)

						any other material of a ruminant that may carry a prion disease,

			 as determined by the Secretary, based on scientifically credible

			 research.

					

					(B)

					Modification

					The Secretary shall conduct an annual review of scientific

			 research and may modify the definition of specified risk material based on

			 scientifically credible research (including the conduct of ante-mortem and

			 post-mortem tests certified by the Secretary of Agriculture).

				

				(4)

				Secretary

				The term Secretary means the Secretary of Health and

			 Human Services.

			

			3.

			Protection of animal feed and public health

			It shall be unlawful for any

			 person to introduce into interstate or foreign commerce a covered article if

			 the covered article contains—

			

				(1)

				(A)

					specified risk material from a ruminant; or

				

					(B)

					any material from a ruminant that—

					

						(i)

						was in any foreign country at a time at which there was a risk of

			 transmission of BSE in the country, as determined by the Secretary of

			 Agriculture; and

					

						(ii)

						may contain specified risk material from a ruminant; or

					

				(2)

				any material from a ruminant exhibiting signs of a neurological

			 disease.

			

			4.

			Enforcement

			

				(a)

				Cooperation

				The Secretary and the heads of other Federal agencies, as

			 appropriate, shall cooperate with the Attorney General in enforcing this

			 Act.

			

				(b)

				Due process

				Any person subject to enforcement action under this section shall

			 have the opportunity for an informal hearing on the enforcement action as soon

			 as practicable after, but not later than 10 days after, the enforcement action

			 is taken.

			

				(c)

				Remedies

				In addition to any remedies available under other provisions of

			 law, the head of a Federal agency may enforce this Act by—

				

					(1)

					seizing and destroying an article that is introduced into

			 interstate or foreign commerce in violation of this Act; or

				

					(2)

					issuing an order requiring any person that introduces an article

			 into interstate or foreign commerce in violation of this Act—

					

						(A)

						to cease the violation;

					

						(B)

						(i)

							to recall any article that is sold; and

						

							(ii)

							to refund the purchase price to the purchaser;

						

						(C)

						to destroy the article or forfeit the article to the United

			 States for destruction; or

					

						(D)

						to cease operations at the facility at which the article is

			 produced until the head of the appropriate Federal agency determines that the

			 operations are no longer in violation of this Act.

					

				(d)

				Civil and monetary penalties

				Not later than 180 days after the date of enactment of this Act,

			 the Secretary shall promulgate regulations establishing the appropriate level

			 of civil and monetary penalties necessary to carry out this Act.

			

			5.

			Training standards

			The Secretary, in consultation

			 with the Secretary of Agriculture, shall issue training standards to industry

			 for the removal of specified risk materials.

		

			6.

			Authorization of appropriations

			There is authorized to be

			 appropriated $5,000,000 to carry out this Act.

		7.Effective

			 dateThis Act takes effect on

			 the date that is 180 days after the date of enactment of this Act.

		

